Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Schinabeck et al, US 2014/0066547, discloses a cationic copolymer comprising 16-95 mol% of a cationic structural unit (A), such as diallydimethylammonium chloride (DADMAC; see paragraphs 14 and 18-33), 5-55 mol% of a macromonomeric structural unit (B), such as polyethylene glycol vinyloxybutyl ether (see paragraphs 15 and 34-51), up to 80 mol% of a structural unit (C) (see paragraphs 16 and 52), and up to 80 mol% of a structural unit (D), such as acrylic acid (see paragraphs 17 and 53-55).  However, patentee differs from applicant in that Schinabeck et al does not teach or suggest in general a copolymer containing 15.0-84.5 mol% of at least one cationic structural unit (A) represented by formula (I), 1.0-4.5 mol% of at least one macromonomeric structural unit (B) represented by formula (III), and at least one structural unit (C) that is selected from the group consisting of non-cationic acrylamides, non-cationic methacrylamides, and N-vinyl-substituted lactams having from 5-7 ring atoms, as required by applicant in the instant claims.
	Accordingly, the claims viewed as a whole would not have been obvious to one of ordinary skill in the art at the time of the invention after viewing the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P MRUK whose telephone number is (571)272-1321.  The examiner can normally be reached on 7:00am-5:30pm Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew, can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                 /BRIAN P MRUK/
                                                                                 Primary Examiner, Art Unit 1761


Brian P Mruk
September 2, 2022